Case 2:20-cv-00280-JRG Document 56-8 Filed 05/12/21 Page 1 of 9 PageID #: 414




                       BLACKBURN
                          EXHIBIT C
5/10/2021   Case 2:20-cv-00280-JRG Document 56-8OSIFiled
                                                    model 05/12/21
                                                          - Wikipedia Page 2 of 9 PageID #: 415


OSI model
The Open Systems Interconnection model (OSI model) is a conceptual model that characterises and standardises the communication functions of a
telecommunication or computing system without regard to its underlying internal structure and technology. Its goal is the interoperability of diverse
communication systems with standard communication protocols.

The model partitions the flow of data in a communication system into seven abstraction layers, from the physical implementation of transmitting bits
across a communications medium to the highest-level representation of data of a distributed application. Each intermediate layer serves a class of
functionality to the layer above it and is served by the layer below it. Classes of functionality are realized in software by standardized communication
protocols.

The OSI model was developed starting in the late 1970s to support the emergence of the diverse computer networking methods that were competing for
application in the large national networking efforts in France, the United Kingdom, and the United States. In the 1980s, the model became a working
product of the Open Systems Interconnection group at the International Organization for Standardization (ISO). While attempting to provide a
comprehensive description of networking, the model failed to garner reliance by the software architects in the design of the early Internet, which is
reflected in the less prescriptive Internet Protocol Suite, principally sponsored under the auspices of the Internet Engineering Task Force (IETF).



 Contents
 History
 Definitions
     Standards documents
 Layer architecture
    Layer 1: Physical Layer
    Layer 2: Data Link Layer
    Layer 3: Network Layer
    Layer 4: Transport Layer
    Layer 5: Session Layer                                                                     Communication in the OSI-Model (example with layers 3 to 5)
    Layer 6: Presentation Layer
    Layer 7: Application Layer
 Cross-layer functions
 Programming interfaces
 Comparison to other networking suites
    Comparison with TCP/IP model
 See also
 Further reading
 References
 External links


History
In the early- and mid-1970s, networking was largely either government-sponsored (NPL network in the UK, ARPANET in the US, CYCLADES in France)
or vendor-developed with proprietary standards, such as IBM's Systems Network Architecture and Digital Equipment Corporation's DECnet. Public data
networks were only just beginning to emerge, and these began to use the X.25 standard in the late 1970s.[1][2]

The Experimental Packet Switched System in the UK circa 1973-5 identified the need for defining higher level protocols.[1] The UK National Computing
Centre publication 'Why Distributed Computing' which came from considerable research into future configurations for computer systems,[3] resulted in
the UK presenting the case for an international standards committee to cover this area at the ISO meeting in Sydney in March 1977.[4]

Beginning in 1977, the International Organization for Standardization (ISO) conducted a program to develop general standards and methods of
networking. A similar process evolved at the International Telegraph and Telephone Consultative Committee (CCITT, from French: Comité Consultatif
International Téléphonique et Télégraphique). Both bodies developed documents that defined similar networking models. The OSI model was first defined
in raw form in Washington, DC in February 1978 by Hubert Zimmermann of France and the refined but still draft standard was published by the ISO in
1980.[5]

The drafters of the reference model had to contend with many competing priorities and interests. The rate of technological change made it necessary to
define standards that new systems could converge to rather than standardizing procedures after the fact; the reverse of the traditional approach to
developing standards.[6] Although not a standard itself, it was a framework in which future standards could be defined.[7]

In 1983, the CCITT and ISO documents were merged to form The Basic Reference Model for Open Systems Interconnection, usually referred to as the
Open Systems Interconnection Reference Model, OSI Reference Model, or simply OSI model. It was published in 1984 by both the ISO, as standard ISO
7498, and the renamed CCITT (now called the Telecommunications Standardization Sector of the International Telecommunication Union or ITU-T) as
standard X.200.



https://en.wikipedia.org/wiki/OSI_model                                                                                                                      1/8
5/10/2021      Case 2:20-cv-00280-JRG Document 56-8OSIFiled
                                                       model 05/12/21
                                                             - Wikipedia Page 3 of 9 PageID #: 416
OSI had two major components, an abstract model of networking, called the Basic Reference Model or seven-layer model, and a set of specific protocols.
The OSI reference model was a major advance in the standardisation of network concepts. It promoted the idea of a consistent model of protocol layers,
defining interoperability between network devices and software.

The concept of a seven-layer model was provided by the work of Charles Bachman at Honeywell Information Systems.[8] Various aspects of OSI design
evolved from experiences with the NPL network, ARPANET, CYCLADES, EIN, and the International Networking Working Group (IFIP WG6.1). In this
model, a networking system was divided into layers. Within each layer, one or more entities implement its functionality. Each entity interacted directly
only with the layer immediately beneath it and provided facilities for use by the layer above it.

The OSI standards documents are available from the ITU-T as the X.200-series of recommendations.[9] Some of the protocol specifications were also
available as part of the ITU-T X series. The equivalent ISO and ISO/IEC standards for the OSI model were available from ISO. Not all are free of
charge.[10]

OSI was an industry effort, attempting to get industry participants to agree on common network standards to provide multi-vendor interoperability.[11] It
was common for large networks to support multiple network protocol suites, with many devices unable to interoperate with other devices because of a lack
of common protocols. For a period in the late 1980s and early 1990s, engineers, organizations and nations became polarized over the issue of which
standard, the OSI model or the Internet protocol suite, would result in the best and most robust computer networks.[4][12][13] However, while OSI
developed its networking standards in the late 1980s,[14][15] TCP/IP came into widespread use on multi-vendor networks for internetworking.

The OSI model is still used as a reference for teaching and documentation;[16] however, the OSI protocols originally conceived for the model did not gain
popularity. Some engineers argue the OSI reference model is still relevant to cloud computing.[17] Others say the original OSI model doesn't fit today's
networking protocols and have suggested instead a simplified approach.[18][19]


Definitions
Communication protocols enable an entity in one host to interact with a corresponding entity at the same layer in another host. Service definitions, like the
OSI Model, abstractly describe the functionality provided to an (N)-layer by an (N-1) layer, where N is one of the seven layers of protocols operating in the
local host.

At each level N, two entities at the communicating devices (layer N peers) exchange protocol data units (PDUs) by means of a layer N protocol. Each PDU
contains a payload, called the service data unit (SDU), along with protocol-related headers or footers.

Data processing by two communicating OSI-compatible devices proceeds as follows:

 1.   The data to be transmitted is composed at the topmost layer of the transmitting device (layer N) into a protocol data unit (PDU).
 2.   The PDU is passed to layer N-1, where it is known as the service data unit (SDU).
 3.   At layer N-1 the SDU is concatenated with a header, a footer, or both, producing a layer N-1 PDU. It is then passed to layer N-2.
 4.   The process continues until reaching the lowermost level, from which the data is transmitted to the receiving device.
 5.   At the receiving device the data is passed from the lowest to the highest layer as a series of SDUs while being successively stripped from each layer's
      header or footer until reaching the topmost layer, where the last of the data is consumed.


Standards documents

The OSI model was defined in ISO/IEC 7498 which consists of the following parts:

      ISO/IEC 7498-1 The Basic Model
      ISO/IEC 7498-2 Security Architecture
      ISO/IEC 7498-3 Naming and addressing
      ISO/IEC 7498-4 Management framework

ISO/IEC 7498-1 is also published as ITU-T Recommendation X.200.


Layer architecture
The recommendation X.200 describes seven layers, labelled 1 to 7. Layer 1 is the lowest layer in this model.

                                                                                   OSI model
                               Protocol data unit
            Layer                                                                                            Function[20]
                                    (PDU)
           7   Application                          High-level APIs, including resource sharing, remote file access
                                                    Translation of data between a networking service and an application; including character encoding, data compression and
           6   Presentation
                              Data                  encryption/decryption
   Host
  layers                                            Managing communication sessions, i.e., continuous exchange of information in the form of multiple back-and-forth
           5   Session
                                                    transmissions between two nodes
                                                    Reliable transmission of data segments between points on a network, including segmentation, acknowledgement and
           4   Transport      Segment, Datagram
                                                    multiplexing
           3   Network        Packet                Structuring and managing a multi-node network, including addressing, routing and traffic control
  Media
           2   Data link      Frame                 Reliable transmission of data frames between two nodes connected by a physical layer
  layers
           1   Physical       Bit, Symbol           Transmission and reception of raw bit streams over a physical medium




https://en.wikipedia.org/wiki/OSI_model                                                                                                                                       2/8
5/10/2021   Case 2:20-cv-00280-JRG Document 56-8OSIFiled
                                                    model 05/12/21
                                                          - Wikipedia Page 4 of 9 PageID #: 417
Layer 1: Physical Layer

The physical layer is responsible for the transmission and reception of unstructured raw data between a device and a physical transmission medium. It
converts the digital bits into electrical, radio, or optical signals. Layer specifications define characteristics such as voltage levels, the timing of voltage
changes, physical data rates, maximum transmission distances, modulation scheme, channel access method and physical connectors. This includes the
layout of pins, voltages, line impedance, cable specifications, signal timing and frequency for wireless devices. Bit rate control is done at the physical layer
and may define transmission mode as simplex, half duplex, and full duplex. The components of a physical layer can be described in terms of a network
topology. Physical layer specifications are included in the specifications for the ubiquitous Bluetooth, Ethernet, and USB standards. An example of a less
well-known physical layer specification would be for the CAN standard.


Layer 2: Data Link Layer

The data link layer provides node-to-node data transfer—a link between two directly connected nodes. It detects and possibly corrects errors that may
occur in the physical layer. It defines the protocol to establish and terminate a connection between two physically connected devices. It also defines the
protocol for flow control between them.

IEEE 802 divides the data link layer into two sublayers:[21]

    Medium access control (MAC) layer – responsible for controlling how devices in a network gain access to a medium and permission to transmit data.
    Logical link control (LLC) layer – responsible for identifying and encapsulating network layer protocols, and controls error checking and frame
    synchronization.

The MAC and LLC layers of IEEE 802 networks such as 802.3 Ethernet, 802.11 Wi-Fi, and 802.15.4 ZigBee operate at the data link layer.

The Point-to-Point Protocol (PPP) is a data link layer protocol that can operate over several different physical layers, such as synchronous and
asynchronous serial lines.

The ITU-T G.hn standard, which provides high-speed local area networking over existing wires (power lines, phone lines and coaxial cables), includes a
complete data link layer that provides both error correction and flow control by means of a selective-repeat sliding-window protocol.

Security, specifically (authenticated) encryption, at this layer can be applied with MACSec.


Layer 3: Network Layer

The network layer provides the functional and procedural means of transferring packets from one node to another connected in "different networks". A
network is a medium to which many nodes can be connected, on which every node has an address and which permits nodes connected to it to transfer
messages to other nodes connected to it by merely providing the content of a message and the address of the destination node and letting the network find
the way to deliver the message to the destination node, possibly routing it through intermediate nodes. If the message is too large to be transmitted from
one node to another on the data link layer between those nodes, the network may implement message delivery by splitting the message into several
fragments at one node, sending the fragments independently, and reassembling the fragments at another node. It may, but does not need to, report
delivery errors.

Message delivery at the network layer is not necessarily guaranteed to be reliable; a network layer protocol may provide reliable message delivery, but it
need not do so.

A number of layer-management protocols, a function defined in the management annex, ISO 7498/4, belong to the network layer. These include routing
protocols, multicast group management, network-layer information and error, and network-layer address assignment. It is the function of the payload that
makes these belong to the network layer, not the protocol that carries them.[22]


Layer 4: Transport Layer

The transport layer provides the functional and procedural means of transferring variable-length data sequences from a source to a destination host, while
maintaining the quality of service functions.

The transport layer controls the reliability of a given link through flow control, segmentation/desegmentation, and error control. Some protocols are state-
and connection-oriented. This means that the transport layer can keep track of the segments and retransmit those that fail delivery. The transport layer
also provides the acknowledgement of the successful data transmission and sends the next data if no errors occurred. The transport layer creates segments
out of the message received from the application layer. Segmentation is the process of dividing a long message into smaller messages.

OSI defines five classes of connection-mode transport protocols ranging from class 0 (which is also known as TP0 and provides the fewest features) to
class 4 (TP4, designed for less reliable networks, similar to the Internet). Class 0 contains no error recovery and was designed for use on network layers
that provide error-free connections. Class 4 is closest to TCP, although TCP contains functions, such as the graceful close, which OSI assigns to the session
layer. Also, all OSI TP connection-mode protocol classes provide expedited data and preservation of record boundaries. Detailed characteristics of TP0-4
classes are shown in the following table:[23]




https://en.wikipedia.org/wiki/OSI_model                                                                                                                      3/8
5/10/2021   Case 2:20-cv-00280-JRG Document 56-8OSIFiled
                                                    model 05/12/21
                                                          - Wikipedia Page 5 of 9 PageID #: 418
                                                                  Feature name                        TP0   TP1   TP2   TP3   TP4
                                          Connection-oriented network                                 Yes   Yes   Yes   Yes   Yes
                                          Connectionless network                                      No    No    No    No    Yes
                                          Concatenation and separation                                No    Yes   Yes   Yes   Yes
                                          Segmentation and reassembly                                 Yes   Yes   Yes   Yes   Yes
                                          Error recovery                                              No    Yes   Yes   Yes   Yes

                                          Reinitiate connectiona                                      No    Yes   No    Yes   No

                                          Multiplexing / demultiplexing over single virtual circuit   No    No    Yes   Yes   Yes
                                          Explicit flow control                                       No    No    Yes   Yes   Yes
                                          Retransmission on timeout                                   No    No    No    No    Yes
                                          Reliable transport service                                  No    Yes   No    Yes   Yes
                                          a
                                              If an excessive number of PDUs are unacknowledged.


An easy way to visualize the transport layer is to compare it with a post office, which deals with the dispatch and classification of mail and parcels sent. A
post office inspects only the outer envelope of mail to determine its delivery. Higher layers may have the equivalent of double envelopes, such as
cryptographic presentation services that can be read by the addressee only. Roughly speaking, tunnelling protocols operate at the transport layer, such as
carrying non-IP protocols such as IBM's SNA or Novell's IPX over an IP network, or end-to-end encryption with IPsec. While Generic Routing
Encapsulation (GRE) might seem to be a network-layer protocol, if the encapsulation of the payload takes place only at the endpoint, GRE becomes closer
to a transport protocol that uses IP headers but contains complete Layer 2 frames or Layer 3 packets to deliver to the endpoint. L2TP carries PPP frames
inside transport segments.

Although not developed under the OSI Reference Model and not strictly conforming to the OSI definition of the transport layer, the Transmission Control
Protocol (TCP) and the User Datagram Protocol (UDP) of the Internet Protocol Suite are commonly categorized as layer-4 protocols within OSI.

Transport Layer Security (TLS) does not strictly fit inside the model either. It contains characteristics of the transport and presentation layers.[24][25]


Layer 5: Session Layer

The session layer controls the dialogues (connections) between computers. It establishes, manages and terminates the connections between the local and
remote application. It provides for full-duplex, half-duplex, or simplex operation, and establishes procedures for checkpointing, suspending, restarting,
and terminating a session. In the OSI model, this layer is responsible for gracefully closing a session. This layer is also responsible for session
checkpointing and recovery, which is not usually used in the Internet Protocol Suite. The session layer is commonly implemented explicitly in application
environments that use remote procedure calls.

In the modern TCP/IP system, the session is non-existent and simply part of the TCP protocol.


Layer 6: Presentation Layer

The presentation layer establishes context between application-layer entities, in which the application-layer entities may use different syntax and
semantics if the presentation service provides a mapping between them. If a mapping is available, presentation protocol data units are encapsulated into
session protocol data units and passed down the protocol stack.

This layer provides independence from data representation by translating between application and network formats. The presentation layer transforms
data into the form that the application accepts. This layer formats data to be sent across a network. It is sometimes called the syntax layer.[26] The
presentation layer can include compression functions.[27] The Presentation Layer negotiates the Transfer Syntax.

The original presentation structure used the Basic Encoding Rules of Abstract Syntax Notation One (ASN.1), with capabilities such as converting an
EBCDIC-coded text file to an ASCII-coded file, or serialization of objects and other data structures from and to XML. ASN.1 effectively makes an
application protocol invariant with respect to syntax.


Layer 7: Application Layer

The application layer is the OSI layer closest to the end user, which means both the OSI application layer and the user interact directly with the software
application. This layer interacts with software applications that implement a communicating component. Such application programs fall outside the scope
of the OSI model. Application-layer functions typically include identifying communication partners, determining resource availability, and synchronizing
communication. When identifying communication partners, the application layer determines the identity and availability of communication partners for
an application with data to transmit. The most important distinction in the application layer is the distinction between the application-entity and the
application. For example, a reservation website might have two application-entities: one using HTTP to communicate with its users, and one for a remote
database protocol to record reservations. Neither of these protocols have anything to do with reservations. That logic is in the application itself. The
application layer has no means to determine the availability of resources in the network.


Cross-layer functions
Cross-layer functions are services that are not tied to a given layer, but may affect more than one layer.[28] Some orthogonal aspects, such as management
and security, involve all of the layers (See ITU-T X.800 Recommendation[29]). These services are aimed at improving the CIA triad—confidentiality,
integrity, and availability—of the transmitted data. Cross-layer functions are the norm, in practice, because the availability of a communication service is
determined by the interaction between network design and network management protocols.

Specific examples of cross-layer functions include the following:

https://en.wikipedia.org/wiki/OSI_model                                                                                                                       4/8
5/10/2021   Case 2:20-cv-00280-JRG Document 56-8OSIFiled
                                                    model 05/12/21
                                                          - Wikipedia Page 6 of 9 PageID #: 419
    Security service (telecommunication)[29] as defined by ITU-T X.800 recommendation.
    Management functions, i.e. functions that permit to configure, instantiate, monitor, terminate the communications of two or more entities: there is a
    specific application-layer protocol, common management information protocol (CMIP) and its corresponding service, common management
    information service (CMIS), they need to interact with every layer in order to deal with their instances.
    Multiprotocol Label Switching (MPLS), ATM, and X.25 are 3a protocols. OSI subdivides the Network Layer into three sublayers: 3a) Subnetwork
    Access, 3b) Subnetwork Dependent Convergence and 3c) Subnetwork Independent Convergence.[30] It was designed to provide a unified data-
    carrying service for both circuit-based clients and packet-switching clients which provide a datagram-based service model. It can be used to carry
    many different kinds of traffic, including IP packets, as well as native ATM, SONET, and Ethernet frames. Sometimes one sees reference to a Layer
    2.5.
    Cross MAC and PHY Scheduling is essential in wireless networks because of the time-varying nature of wireless channels. By scheduling packet
    transmission only in favourable channel conditions, which requires the MAC layer to obtain channel state information from the PHY layer, network
    throughput can be significantly improved and energy waste can be avoided.[31]


Programming interfaces
Neither the OSI Reference Model, nor any OSI protocol specifications, outline any programming interfaces, other than deliberately abstract service
descriptions. Protocol specifications define a methodology for communication between peers, but the software interfaces are implementation-specific.

For example, the Network Driver Interface Specification (NDIS) and Open Data-Link Interface (ODI) are interfaces between the media (layer 2) and the
network protocol (layer 3).


Comparison to other networking suites
The table below presents a list of OSI layers, the original OSI protocols, and some approximate modern matches. It is very important to note that this
correspondance is rough: the OSI model contains idiosyncracies not found in later systems such as the IP stack in modern Internet.[19]




https://en.wikipedia.org/wiki/OSI_model                                                                                                                     5/8
5/10/2021         Case 2:20-cv-00280-JRG Document 56-8OSIFiled
                                                          model 05/12/21
                                                                - Wikipedia Page 7 of 9 PageID #: 420
          Layer                                                 Signaling
                         OSI protocols     TCP/IP protocols                   AppleTalk               IPX           SNA           UMTS                  Miscellaneous examples
  No.        Name                                              System 7[32]

                         FTAM · X.400
                         · X.500 · DAP
                                                               INAP · MAP     AFP · ZIP
                         · ROSE ·
   7      Application                      HTTP · HTTPS        · TCAP ·       · RTMP ·       SAP                   APPC                           HL7 · Modbus · WebSocket
                         RTSE ·
                                                               ISUP · TUP     NBP
                         ACSE[33] ·
                         CMIP[34]

                         ISO/IEC 8823
                         · X.226 ·         MIME · SSL/TLS                                                                                         TDI · ASCII · EBCDIC · MIDI ·
   6      Presentation                                                        AFP
                         ISO/IEC 9576-     · XDR                                                                                                  MPEG
                         1 · X.236

                         ISO/IEC 8327
                                           Sockets (session                   ASP ·
                         · X.225 ·                                                                                                                Named pipes · NetBIOS · SAP ·
   5      Session                          establishment in                   ADSP ·         NWLink                DLC?
                         ISO/IEC 9548-                                                                                                            RPC · SOCKS
                                           TCP / RTP / PPTP)                  PAP
                         1 · X.235

                         ISO/IEC 8073
                         · TP0 · TP1 ·
                         TP2 · TP3 ·       TCP · UDP ·
   4      Transport                                                           DDP            SPX                                                  NBF
                         TP4 (X.224) ·     SCTP · DCCP
                         ISO/IEC 8602
                         · X.234

                         ISO/IEC 8208
                         · X.25 (PLP) ·
                         ISO/IEC 8878
                         · X.223 ·         IP · IPsec · ICMP                  ATP
                                                               SCCP ·
   3      Network        ISO/IEC 8473-     · IGMP · OSPF ·                    (TokenTalk /   IPX                            RRC / BMC             NBF · Q.931
                                                               MTP
                         1·                RIP                                EtherTalk)
                         CLNP X.233 ·
                         ISO/IEC 10589
                         · IS-IS

                                                                                                                                                  ARP ·
                                                                                                                                                  NDP (Neighbor Discovery Protocol)
                                                                                                                                                  · ARQ · ATM · Bit stuffing · CDP ·
                         ISO/IEC 7666                                                                                                             DOCSIS · FDDI · FDP ·
                         · X.25 (LAPB)                                                                                                            Fibre Channel · Frame Relay ·
                         ·                                                                                                                        HDP · HDLC ·
                                                                              LocalTalk
                         Token Bus ·       PPP · SBTV ·                                      IEEE 802.3 framing             PDCP[36] · LLC ·      IEEE 802.3 (Ethernet) MAC ·
   2      Data link                                            MTP · Q.710    · ARA ·                              SDLC
                         X.222 ·           SLIP                                              Ethernet II framing            MAC                   IEEE 802.11 (Wi-Fi) MAC ·
                                                                              PPP
                         ISO/IEC 8802-                                                                                                            IEEE 802.1Q (VLAN) · ISL ·
                         2 · LLC (type                                                                                                            ITU-T G.hn DLL ·
                         1 / 2)[35]                                                                                                               Linux interface bonding · PPP ·
                                                                                                                                                  Q.921 · Token Ring ·
                                                                                                                                                  NDP (Nortel Discovery Protocol) ·
                                                                                                                                                  IS-IS

                                                                                                                                                  RS-232 · RJ45 (8P8C) · V.35 ·
                         X.25 (X.21bis ·                                                                                                          V.34 · I.430 · I.431 · T1 · E1 ·
                         EIA/TIA-232 ·                                        RS-232 ·                                                            802.3 PHY (10BASE-T ·
   1      Physical       EIA/TIA-449 ·                         MTP · Q.710    RS-422 ·                             Twinax   UMTS air interfaces   100BASE-TX · 1000BASE-T) ·
                         EIA-530 ·                                            PhoneNet                                                            POTS · SONET · SDH · DSL ·
                         G.703)[35]                                                                                                               802.11 PHY · ITU-T G.hn PHY ·
                                                                                                                                                  DOCSIS · DWDM · OTN



Comparison with TCP/IP model

The design of protocols in the TCP/IP model of the Internet does not concern itself with strict hierarchical encapsulation and layering.[37] RFC 3439
contains a section entitled "Layering considered harmful".[38] TCP/IP does recognize four broad layers of functionality which are derived from the
operating scope of their contained protocols: the scope of the software application; the host-to-host transport path; the internetworking range; and the
scope of the direct links to other nodes on the local network.[39]

Despite using a different concept for layering than the OSI model, these layers are often compared with the OSI layering scheme in the following manner:

       The Internet application layer maps to the OSI application layer, presentation layer, and most of the session layer.
       The TCP/IP transport layer maps to the graceful close function of the OSI session layer as well as the OSI transport layer.
       The internet layer performs functions as those in a subset of the OSI network layer.
       The link layer corresponds to the OSI data link layer and may include similar functions as the physical layer, as well as some protocols of the OSI's
       network layer.

These comparisons are based on the original seven-layer protocol model as defined in ISO 7498, rather than refinements in the internal organization of the
network layer.

The OSI protocol suite that was specified as part of the OSI project was considered by many as too complicated and inefficient, and to a large extent
unimplementable.[40] Taking the "forklift upgrade" approach to networking, it specified eliminating all existing networking protocols and replacing them
at all layers of the stack. This made implementation difficult and was resisted by many vendors and users with significant investments in other network
technologies. In addition, the protocols included so many optional features that many vendors' implementations were not interoperable.[40]
https://en.wikipedia.org/wiki/OSI_model                                                                                                                                              6/8
5/10/2021   Case 2:20-cv-00280-JRG Document 56-8OSIFiled
                                                    model 05/12/21
                                                          - Wikipedia Page 8 of 9 PageID #: 421
Although the OSI model is often still referenced, the Internet protocol suite has become the standard for networking. TCP/IP's pragmatic approach to
computer networking and to independent implementations of simplified protocols made it a practical methodology.[40] Some protocols and specifications
in the OSI stack remain in use, one example being IS-IS, which was specified for OSI as ISO/IEC 10589:2002 and adapted for Internet use with TCP/IP as
RFC 1142 (https://tools.ietf.org/html/rfc1142).


See also
    Layer 8
    Hierarchical internetworking model
    Management plane
    Service layer
    Common Management Information Service (CMIS)
    GOSIP, the (U.S.) Government Open Systems Interconnection Profile
    Recursive Internetwork Architecture
    List of information technology initialisms


Further reading
    John Day, "Patterns in Network Architecture: A Return to Fundamentals" (Prentice Hall 2007, ISBN 978-0-13-225242-3)
    Marshall Rose, "The Open Book" (Prentice-Hall, Englewood Cliffs, 1990)
    David M. Piscitello, A. Lyman Chapin, Open Systems Networking (Addison-Wesley, Reading, 1993)
    Andrew S. Tanenbaum, Computer Networks, 4th Edition, (Prentice-Hall, 2002) ISBN 0-13-066102-3
    Gary Dickson; Alan Lloyd (July 1992). Open Systems Interconnection/Computer Communications Standards and Gossip Explained. Prentice-Hall.
    ISBN 978-0136401117.


References
 1. Davies, Howard; Bressan, Beatrice (26 April 2010). A History of                15. Inc, IDG Network World (10 October 1988). Network World (https://book
    International Research Networking: The People who Made it Happen (ht               s.google.com/books?id=dBMEAAAAMBAJ&pg=PA50). IDG Network
    tps://books.google.com/books?id=DN-t8MpZ0-wC&pg=PA3). John                         World Inc.
    Wiley & Sons. pp. 2–3. ISBN 978-3-527-32710-2.                                 16. Shaw, Keith (22 October 2018). "The OSI model explained: How to
 2. Roberts, Dr. Lawrence G. (November 1978). "The Evolution of Packet                 understand (and remember) the 7 layer network model" (https://www.net
    Switching" (http://www.ismlab.usf.edu/dcom/Ch10_Roberts_EvolutionPa                workworld.com/article/3239677/the-osi-model-explained-how-to-underst
    cketSwitching_IEEE_1978.pdf) (PDF). IEEE Invited Paper. Retrieved                  and-and-remember-the-7-layer-network-model.html). Network World.
    10 September 2017.                                                                 Retrieved 16 May 2020.
 3. Down, Peter John; Taylor, Frank Edward (1976). Why distributed                 17. "An OSI Model for Cloud" (https://blogs.cisco.com/cloud/an-osi-model-fo
    computing?: An NCC review of potential and experience in the UK (http              r-cloud). Cisco Blogs. 24 February 2017. Retrieved 16 May 2020.
    s://books.google.com/books?id=fbm7AAAAIAAJ). NCC Publications.                 18. Taylor, Steve; Metzler, Jim (23 September 2008). "Why it's time to let the
    ISBN 9780850121704.                                                                OSI model die" (https://www.networkworld.com/article/2276158/why-it-s-
 4. Andrew L. Russell (30 July 2013). "OSI: The Internet That Wasn't" (http            time-to-let-the-osi-model-die.html). Network World. Retrieved 16 May
    s://spectrum.ieee.org/computing/networks/osi-the-internet-that-wasnt).             2020.
    IEEE Spectrum. Vol. 50 no. 8.                                                  19. Crawford, JB (27 March 2021). "The actual OSI model" (https://compute
 5. "OSI The Internet That Wasn't" (https://spectrum.ieee.org/computing/net            r.rip/2021-03-27-the-actual-osi-model.html).
    works/osi-the-internet-that-wasnt). IEEE Spectrum. March 2017.                 20. "Windows Network Architecture and the OSI Model" (https://docs.micros
 6. Sunshine, Carl A. (1989). Computer Network Architectures and                       oft.com/en-us/windows-hardware/drivers/network/windows-network-arch
    Protocols (https://books.google.com/books?id=Hzj2BwAAQBAJ&pg=PA                    itecture-and-the-osi-model). Microsoft Documentation. Retrieved
    35). Springer Science & Business Media. p. 35. ISBN 978-1-4613-0809-               24 June 2020.
    6.                                                                             21. "5.2 RM description for end stations". IEEE Std 802-2014, IEEE
 7. Hasman, A. (1995). Education and Training in Health Informatics in                 Standard for Local and Metropolitan Area Networks: Overview and
    Europe: State of the Art, Guidelines, Applications (https://books.google.c         Architecture. ieee. doi:10.1109/IEEESTD.2014.6847097 (https://doi.org/
    om/books?id=u2KyQjiwwTUC&pg=PA251). IOS Press. p. 251.                             10.1109%2FIEEESTD.2014.6847097). ISBN 978-0-7381-9219-2.
    ISBN XXX-XX-XXXX-234-2.                                                        22. International Organization for Standardization (15 November 1989).
 8. J. A. N. Lee. "Computer Pioneers by J. A. N. Lee" (https://history.comput          "ISO/IEC 7498-4:1989 -- Information technology -- Open Systems
    er.org/pioneers/bachman.html). IEEE Computer Society.                              Interconnection -- Basic Reference Model: Naming and addressing" (htt
 9. ITU-T X-Series Recommendations (http://www.itu.int/rec/T-REC-X/en)                 p://standards.iso.org/ittf/PubliclyAvailableStandards/s014258_ISO_IEC_
                                                                                       7498-4_1989(E).zip). ISO Standards Maintenance Portal. ISO Central
10. "Publicly Available Standards" (http://standards.iso.org/ittf/PubliclyAvaila
                                                                                       Secretariat. Retrieved 17 August 2015.
    bleStandards/index.html). Standards.iso.org. 30 July 2010. Retrieved
    11 September 2010.                                                             23. "ITU-T Recommendation X.224 (11/1995) ISO/IEC 8073, Open Systems
                                                                                       Interconnection - Protocol for providing the connection-mode transport
11. Russell, Andrew L. (28 April 2014). Open Standards and the Digital Age:
                                                                                       service" (http://www.itu.int/rec/T-REC-X.224-199511-I/en/). ITU.
    History, Ideology, and Networks (https://books.google.com/books?id=OV
    pzAwAAQBAJ&q=Open+Standards+and+the+Digital+Age:+History,+Ide                  24. Hooper, Howard (2012). CCNP Security VPN 642-648 Official Cert
    ology,+and+Networks). Cambridge University Press. ISBN 978-1-139-                  Guide (https://books.google.com/books?id=5PJisOKJ0k8C&pg=PA22)
    91661-5.                                                                           (2 ed.). Cisco Press. p. 22. ISBN 9780132966382.
12. Russell, Andrew L. "Rough Consensus and Running Code' and the                  25. Spott, Andrew; Leek, Tom; et al. "What layer is TLS?" (https://security.st
    Internet-OSI Standards War" (https://www2.cs.duke.edu/courses/comm                 ackexchange.com/a/93338). Information Security Stack Exchange.
    on/compsci092/papers/govern/consensus.pdf) (PDF). IEEE Annals of               26. Grigonis, Richard (2000). Computer telephony- encyclopaedia (https://b
    the History of Computing.                                                          ooks.google.com/books?id=cUYk0ZhOxpEC&q=computer+telephony+e
13. "Standards Wars" (https://courses.cs.washington.edu/courses/csep590                ncyclopedia). CMP. p. 331. ISBN 9781578200450.
    a/06au/projects/standards-wars.pdf) (PDF). 2006.                               27. "ITU-T X.200 - Information technology – Open Systems Interconnection
14. Inc, IDG Network World (15 February 1988). Network World (https://boo              – Basic Reference Model: The basic model" (http://handle.itu.int/11.100
    ks.google.com/books?id=CRMEAAAAMBAJ). IDG Network World Inc.                       2/1000/2820).


https://en.wikipedia.org/wiki/OSI_model                                                                                                                       7/8
5/10/2021     Case 2:20-cv-00280-JRG Document 56-8OSIFiled
                                                      model 05/12/21
                                                            - Wikipedia Page 9 of 9 PageID #: 422
28. Mao, Stephen (13 November 2009). "Chapter 8: Fundamentals of                             34. X.700 series of recommendations from the ITU-T (in particular X.711)
    communication networks". In Wyglinski, Alexander; Nekovee, Maziar;                           and ISO 9596.
    Hou, Thomas (eds.). Cognitive Radio Communications and Networks:                         35. "Internetworking Technology Handbook - Internetworking Basics
    Principles and Practice. Elsevier. p. 201. ISBN 978-0-08-087932-1.                           [Internetworking]" (http://www.cisco.com/en/US/docs/internetworking/tec
29. "ITU-T Recommendation X.800 (03/91), Security architecture for Open                          hnology/handbook/Intro-to-Internet.html#wp1020669). Cisco. 15
    Systems Interconnection for CCITT applications" (http://www.itu.int/rec/T                    January 2014. Retrieved 14 August 2015.
    -REC-X.800-199103-I/e). ITU. Retrieved 14 August 2015.                                   36. "3GPP specification: 36.300" (http://www.3gpp.org/ftp/Specs/html-info/3
30. Hegering, Heinz-Gerd (24 August 1999). Integrated management of                              6300.htm). 3gpp.org. Retrieved 14 August 2015.
    networked systems : concepts, architectures, and their operational                       37. RFC 3439
    application. Morgan Kaufmann. p. 54. ISBN 978-1558605718.                                38. "RFC 3439 - Some Internet Architectural Guidelines and Philosophy" (ht
31. Miao, Guowang; Song, Guocong (2014). Energy and spectrum efficient                           tp://tools.ietf.org/html/rfc3439#section-3). ietf.org. Retrieved 14 August
    wireless network design. Cambridge University Press. ISBN 978-                               2015.
    1107039889.
                                                                                             39. Walter Goralski. The Illustrated Network: How TCP/IP Works in a
32. "ITU-T Recommendation Q.1400 (03/1993)], Architecture framework for                          Modern Network (http://www.exa.unicen.edu.ar/catedras/comdat1/mater
    the development of signaling and OA&M protocols using OSI concepts"                          ial/TP1-Ejercicio5-ingles.pdf) (PDF). Morgan Kaufmann. p. 26.
    (http://www.itu.int/rec/T-REC-Q.1400/en/). ITU. pp. 4, 7.                                    ISBN 978-0123745415.
33. ITU Rec. X.227 (ISO 8650), X.217 (ISO 8649).                                             40. Andrew S. Tanenbaum, Computer Networks, § 1.4.4.


External links
    Microsoft Knowledge Base: The OSI Model's Seven Layers Defined and Functions Explained (https://support.microsoft.com/en-us/kb/103884)
    ISO/IEC standard 7498-1:1994 (http://standards.iso.org/ittf/PubliclyAvailableStandards/s020269_ISO_IEC_7498-1_1994(E).zip) (PDF document inside
    ZIP archive) (requires HTTP cookies in order to accept licence agreement)
    ITU-T X.200 (the same contents as from ISO) (http://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-X.200-199407-I!!PDF-E&type=items)
    "INFormation CHanGe Architectures and Flow Charts powered by Google App Engine" (https://web.archive.org/web/20120526075133/http://infchg.ap
    pspot.com/usr?at=1263939371). infchg.appspot.com. The ISO OSI Reference Model, Beluga graph of data units and groups of layers. Archived from
    the original (https://infchg.appspot.com/usr?at=1263939371) on 26 May 2012.
    Zimmermann, Hubert (April 1980). "OSI Reference Model — The ISO Model of Architecture for Open Systems Interconnection". IEEE Transactions on
    Communications. 28 (4): 425–432. CiteSeerX 10.1.1.136.9497 (https://citeseerx.ist.psu.edu/viewdoc/summary?doi=10.1.1.136.9497).
    doi:10.1109/TCOM.1980.1094702 (https://doi.org/10.1109%2FTCOM.1980.1094702). S2CID 16013989 (https://api.semanticscholar.org/CorpusID:160
    13989).
    Cisco Systems Internetworking Technology Handbook (http://docwiki.cisco.com/wiki/Internetworking_Technology_Handbook)

Retrieved from "https://en.wikipedia.org/w/index.php?title=OSI_model&oldid=1021973092"


This page was last edited on 7 May 2021, at 18:11 (UTC).

Text is available under the Creative Commons Attribution-ShareAlike License; additional terms may apply. By using this site, you agree to the Terms of Use and Privacy Policy.
Wikipedia® is a registered trademark of the Wikimedia Foundation, Inc., a non-profit organization.




https://en.wikipedia.org/wiki/OSI_model                                                                                                                                          8/8
